Citation Nr: 1712811	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-10 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher disability rating for service-connected traumatic brain injury (TBI) residuals, initially rated as 10 percent disabling prior to October 24, 2014, and as 70 percent disabling since.  

2.  Entitlement to a separate compensable disability rating for headaches associated with TBI residuals.

3.  Entitlement to a higher, or earlier, separate disability rating for essential tremors of the bilateral hands associated with TBI residuals, currently rated as 30 percent disabling since October 24, 2014.

4.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (s).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to January 2000, from May 2001 to December 2001, from January 2003 to June 2003, from August 2004 to November 2005, and from November 2007 to January 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, granted entitlement to service connection for TBI residuals and assigned a 10 percent disability rating, effective January 21, 2010.

In a November 2014 rating decision, the RO increased the disability rating for TBI residuals to 70 percent, effective October 24, 2014.

In a March 2015 rating decision, the RO granted secondary service connection for separate disabilities of posttraumatic headaches and essential tremor of the bilateral hands associated with the service-connected TBI residuals, and assigned noncompensable and 30 percent disability ratings, respectively, for these disabilities, effective October 24, 2014.  

Although the Veteran did not perfect appeals for the separate ratings assigned for the bilateral hand tremors and the headaches, these disabilities are considered as part of the Veteran's TBI residuals claim on appeal.  The criteria for rating TBI residuals specifically direct that separate ratings be contemplated for three areas of dysfunction that may have profound effects on functioning due to TBI: cognitive (which is noted to be common after TBI), emotional or behavioral (i.e., mental health), and physical (which includes neurological dysfunction).  See 38 C.F.R. § 4.124a, DC 8045.  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC is to be accorded when a veteran becomes eligible without need for a separate claim.  Bradley, 22 Vet. App at 294.  The issue of entitlement to SMC has been added for consideration as part of the Veteran's current appeal.  

The Veteran testified at a hearing before the undersigned in October 2016.  A hearing transcript is of record.


FINDINGS OF FACT

1.  For the entire appellate period the Veteran's TBI residuals have been characterized by moderate impairment of memory, attention, concentration or executive functions, resulting in moderate functional impairment.

2.  The Veteran's separately rated headaches do not result in characteristic prostrating headache attacks.  

3.  The Veteran has suffered from bilateral hand tremors, analogously rated as paralysis agitans, for the entire appellate period, since January 21, 2010.

4.  The Veteran is in receipt of a total rating based on individual unemployability (TDIU) due to service-connected disability that was awarded as a result of service-connected posttraumatic stress disorder (PTSD) with chronic major depression, effective January 8, 2011; and he has additional service-connected disabilities ratable to more than 60 percent independently of the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not higher, have been met for since January 21, 2010 for TBI residuals of impairment of memory, attention, concentration or executive functions.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2016).

2.  The criteria for a compensable rating for headaches associated with TBI residuals have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.20, 4.21, 4.124a, DC 8100 (2016).

3.  The criteria for a 30 percent evaluation, but not higher, for bilateral hand tremors associated with TBI residuals have been met since January 21, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3,102, 4.20, 4.21, 4.124a, DCs 8004, 8517 (2016).

4.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) are met as of January 8, 2011.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice to the Veteran in March 2010 and June 2010, after he filed his initial claim for service connection for a TBI.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

VA has obtained the Veteran's VA treatment records and he has been provided examinations that are adequate for determining the level of impairment of his TBI residuals throughout the appeal period.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's rating claim.  Hence, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to the claims on appeal.

II.  Initial Disability Ratings

	A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

	B.  Rating Criteria and Analysis

The criteria for rating TBI residuals are found under Diagnostic Code 8045.  The criteria identify three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction (ED), the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.   A 100-percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the rater is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id.  

Note (1) to this Diagnostic Code provides that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  Id.  

Note (2) provides that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3) provides that: "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4) provide that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.  

The rule against pyramiding prohibits compensating a Veteran twice for the same symptoms, regardless of diagnosis 38 C.F.R. § 4.14.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The record contains an initial VA TBI examination dated in April 2010.  The Veteran reported having non-prostrating, throbbing headaches occurring about 10 times per month and lasting approximately one hour.  He reported that the headaches symptoms were stable and occurred with no side effects.  The Veteran additionally had symptoms of dizziness and vertigo, feeling a spinning movement when he lies down at night.  This occurred occasionally during the day and every night when he would lay down to sleep.  The Veteran also reported sleep disturbance, in that he had difficulty falling asleep.  Treatment was with Ambien CR.  He reported that the symptom was improving.  

The Veteran reported memory impairment and cognitive problems, wherein he had difficulty remembering things and would forget names, appointments, and conversations.  Similarly, the Veteran reported difficulty with executive functions.  He described a decreased speed of processing information goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity and flexibility to change.  The examiner noted that the Veteran's memory and executive function impairment compromised his ability to do follow-up projects in his occupation as a fire inspector.  The examiner additionally noted psychiatric and neurobehavioral impairment.  The Veteran had a long history of depression, and feelings of isolation from family and friends.  He reported a high level of irritability and low frustration threshold.  

Additional reported symptoms included sensory changes, resulting in numbness and tingling in the fourth and fifth fingers of both hand, occurring only at night; reported symptoms of hearing loss and tinnitus which the Veteran associated with acoustic trauma during service; low back pain; and ED which the examiner noted appeared to have a multifactorial cause.  The Veteran noted feeling depressed and having a lack of interest in sexual relations. 

The Veteran denied having problems with balance, mobility, weakness, paralysis, fatigue, malaise, decreased vision, blurred vision, or double vision.  He also denied decreased taste or smell, speech or swallowing difficulties, bowel or bladder problems, or seizures.  He also denied hypersensitivity to sound or light and he denied having symptoms associated with autonomic dysfunction including heat intolerance, or excess or decreased sweating.  He denied symptoms associated with cranial nerve dysfunction or endocrine dysfunction, or noted impairment of the endocrine system of cranial nerves.  

Cognitive function testing revealed moderate cognitive dysfunction.  Testing revealed moderate impairment of memory, attention, concentration, and executive functions.  Social interaction was noted to be occasionally inappropriate.  Judgment, orientation, motor activity, and visual spatial orientation were normal.  The examiner noted that he had three or more subjective symptoms that did not interfere with work, instrumental activities of daily living, family, or other close relationships; these included frequent headaches, insomnia, decreased hearing in the left ear, and paresthesias of the fourth and fifth fingers of the bilateral hands.  

On examination, motor function; muscle tone and reflexes; sensory function; gait spasticity, and cerebellar signs; and vision and hearing were grossly normal.  There was not skin breakdown, no autonomic nervous system or autonomic dysfunction.  

During a PTSD evaluation conducted the same day, the Veteran reported having sleep problems, and he noted that he suffered from depression and anxiety, and that he was "short-fused," getting into arguments easily and having a tendency to take things personally.  The Veteran also had one or more neurobehavioral effects that did not interfere with workplace interaction but occasionally interfered with social interaction, but did not preclude it.  These were slight irritability and verbal aggression, and rare physical aggression.  Consciousness and communication were noted as normal.  

A May 2010 VA examination report also noted that the Veteran had objective evidence of moderate functional impairment in attention, concentration, and executive functioning.   His cognitive deficits consisted of moderate processing speed and verbal learning, and memory impairments and mild to moderate deficits in expressive language.  He did not have functional impairment in regard to his ability to independently do his activities of daily living.  The examiner noted that he had functional occupational impairment where he had to keep copious notes and memoranda about his schedule and what to check on the job, otherwise he would forget.  

The record contains VA treatment records dated throughout the appeal period.  The records contain multiple references to ocular complaints, consisting of photophobia and vergence infacility; memory loss; sleep impairment, consisting of insomnia; neurological impairment in the hands; and occasional headaches.  A December 2010 neurology report noted that the Veteran's headaches occurred a few times per month and were not much of a problem.  He reportedly experienced vertigo when going from standing to lying down a few times per month.  The report also noted that the Veteran had occasional numbness in the fourth and fifth fingers of both hand and that he had tremors that began in 2005.  An April 2011 treatment report noted visual complaints, including photophobia, and tracking across a line when reading.  The report also noted vestibular difficulties.  A June 2011 VA mental health outpatient note indicated that the Veteran's decrease in function was not explainable only by his PTSD, but that TBI likely was considered a culprit.  A June 2011 VA optometry report note that he had blurry vision in the mornings when waking up, and problems tracking as a result of his TBI.  

The Veteran was afforded another VA PTSD examination in November 2011.  The Veteran reports that his TBI symptoms had mildly increased over the past year.  Such symptoms included intermittent defined tremor of the bilateral hands, episodic decline in memory functioning acuity, occasional mild dysfunction in sustained attention and infrequent migraine like headaches.  He reported that the primary cause of his level of dysfunction was PTSD.

A subsequent VA examination evaluating the severity of the Veteran's TBI was conducted in December 2011.  The examiner again evaluated the Veteran's TBI symptoms.  His reported headaches occurred at least three times per week, lasting about one hour.  The headaches were not prostrating and he was able to function through the headaches.  The Veteran continued to report dizziness and vertigo, sleep disturbance, hearing impairment and tinnitus, hypersensitivity to light and sound, memory impairment and cognitive problems, difficulty with executive function, psychiatric manifestations, and neurobehavioral symptoms.  These reported symptoms appeared to continue at a substantially similar level of severity as noted in the April 2010 VA examination.  The Veteran denied problems with balance, mobility, weakness or paralysis, fatigue, malaise, decreased taste or smell, speech or swallowing, bowel or bladder, seizures, autonomic dysfunction, pain (other than headaches), sensory changes, or cranial nerve function.  He additionally reported that he did not have ED that was caused by or related to his TBI.  Vision screening during the examination was normal.

With respect to the Veteran's memory impairment and cognitive problems, the examiner noted that he had significant difficulty with short-term memory, word finding, and with new learning.  He had decreased attention, difficulty concentrating and he was unable to read a book unless listening at the same time.  The examiner noted that the impairment affected his ability to work and that he was taken off his duties of working with a fire truck because he was unable to find things and was unable to adequately perform his job.  He was resultantly demoted to a fire inspector but also had difficulties with memory on that Job.  He was essentially laid off in March of 2011 because he had difficulty completing his job as a result of memory problems. 

The next VA TBI examination of record is dated in October 2014.  The examiner continued to note that there was objective testing evidence of moderate impairment of memory, attention, concentration, or executive functions that resulted in moderate functional impairment.  The examiner additionally noted mildly impaired judgment, occasionally inappropriate social interaction, occasional disorientation, and mild impairment of visual spatial orientation.  Motor activity was normal.  The Veteran had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  These consisted of tinnitus, headaches, tremor, and hypersensitivity to light.  The examiner noted that the Veteran had irritability in social situations, a neurobehavioral effect that occasionally interfered with workplace interaction, social interaction, or both.  The Veteran's spelling was also mildly to moderately impaired, resulting in communication impairment.  There were no other pertinent physical findings, complication, conditions, signs, or symptoms.

The Veteran was most recently afforded a VA central nervous system examination in January 2015.  Diagnosed central nervous conditions included the Veteran's TBIs and tremors of both hands.  There were no signs or symptoms of muscle weakness; pharynx, larynx, or swallowing condition; respiratory condition; sleep disturbance, bowel function impairment, voiding dysfunction, recurrent urinary tract infections, or ED.   Examination revealed normal gait, speech, strength, and deep tendon reflexes.  The essential hand tremors were noted to involve the cerebellothalamocortical circuits.  The examiner determined that the Veteran did not have a mental health manifestation due to a central nervous condition.  

A VA headache examination was also conducted in January 2015.  The Veteran reported having several headaches per week, ranging in severity.  He again reported photophobia.  His headaches were noted to be pulsating or throbbing, and resulted in nausea, sensitivity to light and sound, and lasted one to two days.  The examiner concluded that the Veteran did not have characteristic prostrating headache attacks.  The Veteran reported having problems working when he has headaches lasting for several hours. 

At his October 2016 Board hearing, the Veteran testified that his TBI symptoms consisted of short and long-term memory loss, sleeplessness, apathy, tremors in his hand, and lack of intimacy with his family.  He additionally reported having depression and an inability to concentrate for long.  He maintained that his symptoms have remained stable since the time he was first examined for a TBI.  

Applying the above noted symptomatology to the applicable rating criteria, the Board finds that the Veteran meets the criteria for level 3 impairment of the memory, attention, concentration, executive functions facet for the entire appellate period.  Level 3 is assigned when there is objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate function impairment.  The initial April 2010 VA examination noted that cognitive function testing revealed moderate cognitive dysfunction, moderate memory impairment, attention, concentration, and executive functions.  A moderate level of impairment of memory, attention, concentration, or executive functions has consistently been noted in the record since.  Accordingly, the Board finds that a 70 percent disability rating is warranted for the Veteran's TBI residuals for the entire appellate period.  

All other facets for rating cognitive and other residual impairment of TBI do not reach a level of severity to warrant a disability rating higher than 70 percent at any time during the appeal period.  For instance, the Veteran's occasionally inappropriate social interactions correlate to no more than level 1 impairment in the social interaction facet.  Mildly impaired judgement noted in the October 2014 VA examination correlates to no more than level 1 impairment under the judgement facet.  Occasional disorientation and mild visual spatial impairment, as also noted during the October 2014 VA examination, correlate to level 1 impairment under the orientation and visual special orientation facets, respectively.  

The evidence shows that the Veteran has also consistently had three or more subjective TBI symptoms.  These symptoms, however, have not been noted to have more than mild interference with work, instrumental activities of daily living, family, or other close relationships.  These symptoms have consisted of frequent headaches, insomnia, decreased left-ear hearing, paresthesias of the hands, hypersensitivity to light and sound, and occasional ocular impairment including problems tracking, double vision, and blurred vision.  Therefore, the Veteran has had no more than level 1 impairment of the subjective symptoms facet.  Even so, the Board notes that the secondary service connection is in effect for the Veteran's headaches and sensory deficits of the hands.  

While the evidence also indicates that the Veteran has had neurobehavioral effects, consisting of irritability, occasionally interfering with social interaction, this again would correlate to no more than level 1 impairment for the neurobehavioral effects facet.  Moreover, the Veteran's irritability is a symptom contemplated in the rating in effect for his service-connected PTSD.  

At this juncture, the Board notes that the Veteran's cognitive impairment as a result of TBI, is not a symptom contemplated by service-connected PTSD.  While memory impairment General Rating Formula for Mental Disorders, and therefore contemplated in the PTSD rating, his moderate impairment of attention, concentration, and executive functions are not so contemplated.  See 38 C.F.R. § 4.130 (2016).

Based on the foregoing evidence, the Board finds that application of the 70 disability rating for the Veteran's TBI residuals, based on moderate impairment of attention, concentration, and executive functions, is warranted for the entire appeal period.  Cf. 38 C.F.R. § 4.7.  Accordingly, reasonable doubt is resolved in favor of the Veteran, and a 70 percent disability rating is assigned for TBI residuals for the entire appellate period.  A preponderance of the evidence is, however, against the assignment of a 100 percent rating for the TBI residuals at any point during the appeal period.  38 U.S.C.A. § 5107(a).  


	C.  Separate Disability Ratings for Headaches and Hand Tremors

During the course of the Veteran's appeal the RO granted entitlement to service connection for headaches and bilateral hand tremors as secondary to the Veteran's TBI residuals.  

The Veteran is currently assigned a noncompensable disability rating for TBI related headaches, effective October 2, 2014.  Headaches are rated by analogous application of the rating criteria for migraines.  Pursuant to these criteria, a 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 

The rating criteria do not define "prostrating;" and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define the term.  Cf. Fenderson v. West, 12 Vet. App 119 (1999).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  Similarly, the rating criteria also do not define "severe economic inadaptability."  The Court, however, has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

Evidence from the TBI evaluations indicates that the Veteran has not had characteristic prostrating headaches attacks.  His headaches were initially described as throbbing and occurring about 10 times per month and lasting approximately one hour.  While they were noted to have increased in severity in December 2011, they were still not prostrating and he was able to function through them.  

During the January 2015 VA examination of the Veteran's headaches, the Veteran reported having several headaches per week, ranging in severity.  His headaches were noted to be pulsating or throbbing, and resulted in nausea, sensitivity to light and sound, and lasted one to two days.  The examiner concluded that the Veteran did not have characteristic prostrating headache attacks.  

Although the evidence indicates that the Veteran's headaches associated with his TBI residuals were present before October 2014, the evidence does not show that he is entitled to a compensable disability rating for the headaches.  Although the headaches appear to have increasing in frequency, he has consistently reported that he has been able to function through his headaches.  There is no evidence showing that the Veteran has had characteristic prostrating headache attacks such as to warrant a compensable disability rating.  The Board, therefore, will not disturb the noncompensable rating currently in effect.

The Veteran's neurological impairment of the hands has been rated analogously using the criteria for rating paralysis agitans under Diagnostic Code 8004.  Diagnostic Code 8004 provides for a minimum rating of 30 percent for paralysis agitans.  38 C.F.R. § 4.124a.  Paralysis agitans is also known as Parkinson's disease.  The provisions of 38 C.F.R. § 4.124a  provide that evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  Other than sensory dysfunction the Veteran has not had additional manifestations of his hand tremors.

VA treatment records from June 2011 document the report of hand tremors and November 2011 VA telehealth notes document that he had the hand tremors for years prior to that date. 

During the January 2015 VA central nervous system examination, there were no signs or symptoms of muscle weakness; pharynx, larynx, or swallowing condition; respiratory condition; sleep disturbance, bowel function impairment, voiding dysfunction, recurrent urinary tract infections, or ED.  Testing of gait, speech, strength, and deep tendon reflexes was normal.  The essential hand tremors were noted to involve the cerebellothalamocortical circuits.  

While the evidence shows that the Veteran has also experienced occasional numbness in his hands during the appellate period, there is no evidence of a level of impairment of sensory function that would result in a higher rating than the currently assigned 30 percent disability rating.  Where he has experienced only occasional numbness of the fourth and fifth fingers, and there is no objective evidence of nerve function impairment, the Board would be limited to a finding of only mild, incomplete paralysis of the musculocutaneous nerve, which would correlate to the assignment of only a 10 percent rating for each hand, less than the current 30 percent disability rating in effect for the bilateral hands.  See 38 C.F.R. § 4.124a, DC 8517.  

Accordingly, the Board finds that the evidence does not show that the Veteran is entitled to a higher separate disability rating for the bilateral hand tremors than the currently assigned 30 percent rating pursuant to Diagnostic Code 8004.  The evidence does show, however, that his bilateral hand tremors have been present throughout the entire appellate period.  Therefore, the Board finds that the assignment of the 30 percent rating is warranted effective January 21, 2010, the date of the commencement of the appellate period for the service-connected TBI residuals. 

	


D.  Consideration of Additional Separate Disability Ratings

The Board has considered the applicability of additional separate disability ratings for other manifestations of the Veteran's TBI residuals.  

Specifically, the Board has a considered whether a separate rating may be assigned for ED.  The evidence, however, does not clearly point to the Veteran's TBI residuals as a cause of the Veteran's ED.  The April 2010 VA examiner concluded that the Veteran's ED was multifactorial and the Veteran himself reported during the December 2011 VA examination that he did not believe that his that his ED was not caused by or related to his TBI.

With respect to reported vertigo, the Veteran has consistently maintained that his vertigo happened only occasionally sometimes at night or when standing up after lying down.  The rating criteria for peripheral vestibular disorders provide that there must be objective findings supporting the diagnosis of a vestibular disequilibrium in order to assign a compensable evaluation.  38 C.F.R. § 4.87, DC 6204 (2016).  Such objective evidence is not present in the instant case; thus, a separate compensable rating is not presently warranted. 

As the Board has noted, the Veteran has suffered from neurobehavioral effects, consisting of irritability, which is a symptoms contemplated under his rating for service-connected PTSD.  The Board notes that the criteria for rating TBI residuals specifically contemplate some symptoms that may overlap with a separate rating for mental health disability, to include PTSD.  Similarly, the Veteran's reported sleep disturbance symptoms are also contemplated by the rating criteria for service-connected PTSD.  Where the Veteran is currently in receipt of 70 percent rating, any additional rating assignment for these manifestations would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Finally, although symptoms contemplated by a TBI rating, service connection has been awarded for tinnitus and left ear hearing loss as a direct result of the Veteran's acoustic trauma during service, and are rated independently of the service-connected TBI residuals.  Thus, the Board will not presently consider the rating assignments in effect for those disabilities. 

	E.  Extraschedular Consideration 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the Agency of Original Jurisdiction (AOJ) must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's TBI are contemplated by criteria found in the rating schedule, including his reported cognitive impairment, headaches, and neurological impairment of the hands.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor the appellant, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for left ear hearing loss, tinnitus, low back condition, and PTSD.  While an extraschedular rating for the combined service-connected disabilities may serve as a gap filler between the schedular combined rating and a total rating, there is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his TBI residuals for the part of the appeal period where a total rating is not in effect.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

III.  SMC 

To establish entitlement to SMC under 38 U.S.C.A. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i). 
 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008)

In this case, a TDIU is in effect since January 8, 2011, the date the Veteran reported that he became too disabled to work.  A March 2012 rating decision indicates that the Veteran was awarded the TDIU as a result of his service-connected PTSD.  Additionally, the December 2011 VA examiner indicated that most of the Veteran's unemployability was due to his PTSD, anxiety, and depression symptoms.  Thus, the Veteran's TDIU can properly be determined to be based on his service-connected PTSD with chronic major depression.  The Veteran's additional service-connected disabilities, to specifically include TBI residuals now rated as 70 percent disabling since January 21, 2010, satisfies the requirement of at least a combined 60 percent disability rating separate from the total rating.  Therefore, the criteria for SMC at the § 1114(s) rate are met as of January as of January 8, 2011, but not earlier.  There is no reasonable doubt to be resolved as to any earlier date.


ORDER

Entitlement to an initial 70 percent disability rating for TBI residuals of moderate impairment of memory, attention, concentration or executive functions is granted for the period beginning on January 21, 2010 through October 23, 2014, subject to the laws and regulations governing the disbursement of monetary benefits; a rating higher than 70 percent is denied for all periods on appeal.

Entitlement to a compensable rating for headaches associated with TBI residuals is denied.

Entitlement to a 30 percent disability rating is granted for bilateral hand tremors associated with TBI residuals beginning on January 21, 2010 through October 23, 2014, subject to the laws and regulations governing the disbursement of monetary benefits, a rating higher than 30 percent is denied for all periods on appeal.

Entitlement to SMC under 38 U.S.C.A. § 1114 (s) is granted effective January 8, 2011, subject to the laws and regulations governing the disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


